DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 23 November 2021.
Claims 1-8 are currently pending and have been examined.
	
	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description:  214 (see Specification [0034]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 500 (see Figure 5). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 2: change “consumer” to “customer” because “customer” is used later in the claims (see Claim 1 Lines 5, 7 and Claim 2)
Line 5: change “able save” to “able to save” because “able to save” is used later in Claim 1 Line 7.
Appropriate correction is required.
Dependent Claims 2-4 are also objected to due to their dependence on Independent Claim 1.
Claim 3 is objected to because of the following informalities:  
Change “one or ore forecasted expenses” to “one or more forecasted expenses”. Typographical error.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Change “one or ore forecasted expenses” to “one or more forecasted expenses”. Typographical error.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Add “the” before “one or [m]ore forecasted expenses” because “one or [m]ore forecasted expenses” is previously introduced in Claim 3.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Change “the one or more loans” to “the one or more current loans” because the “one or more current loans” is previously introduced and used in Claim 5.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Line 5: what is “linked to a source account”?  primary checking account in Line 4? 
Line 5: does “funds” relate to “any available funds” (Line 4)?  Or are these new “funds”?  Moreover, Lines 8-15 also disclose “funds”.  Are these related? 
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Lines 11, 12, 14, 15: change “the amount” to “the amount of the funds” since “the amount of the funds” is previously introduced in Line 8.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Line 10: change “an allocation model” to “the allocation model” because “an allocation model” is previously introduced in Lines 8-9..  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the amount to save”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 also recites the limitation “the primary checking account”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claims 1, 5, 8 are directed to a method comprising a series of steps. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-8, the independent claims (Claims 1, 5, and 8) are directed, in part, to automated personalized savings comprising: enabling a consumer to identify a source checking account for income deposits and an amount to save; linking the source checking account as a source of funds; determining an amount the customer is able save; determining the amount the customer is able to save meets a customer’s request; and delivering an instructions to a bank to transfer a designated amount to a destination savings account; accelerated debt paydown comprising: enabling a user to opt into accelerated debt paydown process by: identifying one or more current loans of the user; linking a source account in a source bank as a fund source; analyzing a user transaction data; identifying an amount the user can set aside towards debt paydown; and delivering instruction to the source bank to transfer a designated amount to paydown a loan principal of the one or more current loans; an intelligent movement of money to solve for both saving money and paying down debt comprising: recognizing any available funds in a primary checking account; linking to a source account for funds; enabling a customer to identify a destination account and a target loan to pay down; analyzes customer transaction data; identifying an amount of the funds that a consumer is able to set aside; determining a first portion of the amount that is transferred to a saving account; determining a second portion of the amount versus paying down debt; delivering a set of instructions to a relevant bank of the primary checking account to transfer the first portion of the amount to a savings account and the second portion of the amount to a targeted loan principal.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when evaluating income deposits and current loans of a user; mitigating risk occurs when the system determines an amount the customer is able to save and set aside for debt paydown; business relations and legal obligations occur when the system informs a bank to transfer a designated amount to an account and to paydown a loan; and managing relationships occur when following instructions to determine the amount the customer is able to save meets a customer’s request.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “computer,” “electronic instructions,” “allocation model,” “bank server,” “balance forecast model predictions model,” and “batch process” to perform the claimed steps.  The computer in the steps is recited at a high-level generality (i.e., as a generic computer performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-4, and 6-7 are directed to explaining more about the accounts, the types of loans, and that a recommendation is sent to the customer of how much can be safely transferred.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including mitigating risk), commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  While a “specified machine learning algorithm” is disclosed in claims 3 and 4, the specified machine learning algorithm in the steps is recited at a high-level generality (i.e., as a generic computer algorithm performing a generic algorithm function of analyzing and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  Moreover, when considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  Mere ways to analyze and output collected data using a generic computer component cannot provide an inventive concept.  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
28.      Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ruff et al. (US 2015/0379488 A1) hereinafter Ruff, in view of Vltavsky et al. (US 2020/0380547 A1) hereinafter Vltavsky.
Claim 1
Ruff discloses the following limitations:
A computerized method for automated personalized savings comprising: enabling a consumer to identify a source checking account for income deposits and an amount to save; linking the source checking account as a source of funds; (see at least abstract [0022] [0036] [0123] [0124] [0158]-[0227] [0229]-[0254].  Ruff discloses an automated proactive electronic resource allocation processing system that can be configured to proactively and automatically allocate resources to one or more user accounts.  Ruff discloses determining a strategic configuration of user accounts based on information collected about a user.  The user is able to set up multiple accounts for multiple different reasons.  The user may title each account differently and set up instructions.). 
determining an amount the customer is able save based on a balance forecast model predictions model; (see at least abstract; [0229]-[0254] [0123] [0124] [0158]-[0227] [0137] [0098] [0050] [0120].  Ruff discloses determining a strategic configuration of user accounts based on information collected about a user.  Ruff discloses  a model called Active Agent actively searches, locates, monitors, and gathers the latest updates to user data and  incorporates that collective original and updated information in active and ongoing analysis and assessment of a users' financial situation and behavior, including allocation of a user's financial resources. The Active Agent model  recommendations and, in some embodiments, directly make changes or allocations to Accounts. Ruff discloses a plurality of desired or necessary transactions, including receiving, holding, reporting current balances, and/or transferring portions of the financial resources to other user accounts or other non-user accounts.).
determining the amount the customer is able to save meets a customers request; and delivering an instructions to a bank to transfer a designated amount to a destination savings account.  (see at least abstract [0046] [0229]-[0254] [0123] [0124] [0158]-[0227] [0137] [0098] [0050] [0120].  Ruff discloses a plurality of desired or necessary transaction actions may be implemented, including receiving, holding, reporting current balances, and/or transferring portions of the financial resources to other user accounts or other non-user accounts.  The system will analyze to determine that a customer will have sufficient funds in an account to complete typical transactions (i.e., typical bills expenses paid each month), and may transfer excess funds to another account the user holds money in.). 

Ruff discloses the limitations shown above.  Ruff fails to specifically disclose model steps.  
However, Vltavsky discloses the following limitations:
determining an amount the customer is able save based on a balance forecast model predictions model; (see at least abstract; [0032] [0033] [0036]-[0041] [0045]-[0049] [0051] [0059] [0062]-[0066].  Vltavsky discloses receiving financial activity information of a user.  A model analyzes all of the collected information to determine a user’s expenses, activities, loans, debts, and outlook to determine an amount a user may set aside in a savings account.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated proactive electronic resource allocation processing system and model of Ruff to incorporate the teachings of Vltavsky and specifically disclose model steps  because doing so would help a user compare his financial activities and non-financial activities to others similar to him in order to determine how much he should set aside in savings v debt paydown v checking account (see at least Vltavsky [0036]-[0042] [0007]). 

Claim 2
Ruff/Vltavsky disclose the limitations shown above.  Ruff further discloses:
The computerized method of claim 1, further comprising: recommending to the customer how much can be safely transferred to the destination savings account.  (see at least abstract; [0046] [0111]-[0115] [0123]-[0124] [0158]-[0227] [0129] [0229]-[0254] .  Ruff discloses an automated proactive electronic resource allocation processing system that can be configured to proactively and automatically allocate resources to one or more user accounts.  Ruff discloses determining a strategic configuration of user accounts based on information collected about a user such as expenses, income, location, and future outlooks.  Ruff discloses a plurality of desired or necessary transactions, including receiving, holding, reporting current balances, and/or transferring portions of the financial resources to other user accounts or other non-user accounts.).

Claim 3
Ruff/Vltavsky disclose the limitations shown above.  Vltavsky specifically discloses the steps of the model:
The computerized method of claim 2, further comprising: using a specified machine learning algorithm to identify the amount to save in the primary checking account based on one or ore forecasted expenses.  (see at least abstract; [0032] [0033] [0036]-[0041] [0045]-[0049] [0051] [0059] [0062]-[0066].  Vltavsky discloses receiving financial activity information of a user.  A model analyzes all of the collected information to determine a user’s expenses, activities, loans, debts, future expenses and activities, and outlook to determine an amount a user may set aside in a savings account.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated proactive electronic resource allocation processing system and model of Ruff/Vltavsky to incorporate the teachings of Vltavsky and specifically disclose model steps  because doing so would help a user compare his financial activities and non-financial activities to others similar to him in order to determine how much he should set aside in savings v debt paydown v checking account (see at least Vltavsky [0036]-[0042] [0007]). 

Claim 4
Ruff/Vltavsky disclose the limitations shown above.  Vltavsky specifically discloses the steps of the model:
The computerized method of claim 3, further comprising: using a specified machine learning algorithm to generate and maintain a balance- forecasting model; and using the balance-forecasting model to identify the amount to save in the primary checking account based on one or ore forecasted expenses.  (see at least abstract; [0032] [0033] [0036]-[0041] [0045]-[0049] [0051] [0059] [0062]-[0066].  Vltavsky discloses receiving financial activity information of a user.  A model analyzes all of the collected information to determine a user’s expenses, activities, loans, debts, future expenses and activities, and outlook to determine an amount a user may set aside in a savings account.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated proactive electronic resource allocation processing system and model of Ruff/Vltavsky to incorporate the teachings of Vltavsky and specifically disclose model steps  because doing so would help a user compare his financial activities and non-financial activities to others similar to him in order to determine how much he should set aside in savings v debt paydown v checking account (see at least Vltavsky [0036]-[0042] [0007]). 

Claim 5
Ruff discloses the following limitations:
A computerized method for an automatic accelerated debt paydown comprising: enabling a user to opt into accelerated debt paydown process by: identifying one or more current loans of the user;  linking a source account in a source bank as a fund source; (see at least abstract [0120] [0254] [0050] [0022] [0036] [0123] [0124] [0158]-[0227] [0229]-[0254].  Ruff discloses an automated proactive electronic resource allocation processing system that can be configured to proactively and automatically allocate resources to one or more user accounts.  Ruff discloses determining a strategic configuration of user accounts based on information collected about a user, such as debt payments/loans.  The user is able to set up multiple accounts for multiple different reasons.  The user may title each account differently and set up instructions.).
analyzing a user transaction data; identifying an amount the user can set aside towards debt paydown; and (see at least abstract; [0120] [0254] [0050] [0229]-[0254] [0123] [0124] [0158]-[0227] [0137] [0098] [0050] [0120].  Ruff discloses determining a strategic configuration of user accounts based on information collected about a user.  Ruff discloses  a model called Active Agent actively searches, locates, monitors, and gathers the latest updates to user data and  incorporates that collective original and updated information in active and ongoing analysis and assessment of a users' financial situation and behavior, including allocation of a user's financial resources. The Active Agent model  recommendations and, in some embodiments, directly make changes or allocations to Accounts. Ruff discloses a plurality of desired or necessary transactions, including receiving, holding, reporting current balances, and/or transferring portions of the financial resources to other user accounts or other non-user accounts.   Ruff discloses a debt paydown analyzer allows users to pay down loans.  The model will analyze user’s transactions, expenses, income, location, and future outlooks to determine how a user can advantageously pay down a debt/loan.). 
delivering an electronic instruction to the source bank to transfer a designated amount to paydown a loan principal of the one or more current loans.  (see at least abstract [0120] [0254] [0050] [0046] [0229]-[0254] [0123] [0124] [0158]-[0227] [0137] [0098] [0050] [0120].  Ruff discloses a plurality of desired or necessary transaction actions may be implemented, including receiving, holding, reporting current balances, and/or transferring portions of the financial resources to other user accounts or other non-user accounts.  The system will analyze to determine that a customer will have sufficient funds in an account to complete typical transactions (i.e., typical bills expenses paid each month), and may transfer excess funds to another account the user holds money in or to pay down a debt/loan of a user.).

Ruff discloses the limitations shown above.  Ruff fails to specifically disclose model steps.  
However, Vltavsky discloses the following limitations:
analyzing a user transaction data; identifying an amount the user can set aside towards debt paydown; and (see at least abstract; [0032] [0033] [0036]-[0041] [0045]-[0049] [0051] [0059] [0062]-[0066].  Vltavsky discloses receiving financial activity information of a user.  A model analyzes all of the collected information to determine a user’s expenses, activities, loans, debts, and outlook to determine an amount a user may set aside for debt/loan paydown.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated proactive electronic resource allocation processing system and model of Ruff to incorporate the teachings of Vltavsky and specifically disclose model steps  because doing so would help a user compare his financial activities and non-financial activities to others similar to him in order to determine how much he should set aside in savings v debt paydown v checking account (see at least Vltavsky [0036]-[0042] [0007]). 

Claim 6
Ruff/Vltavsky disclose the limitations shown above.  Ruff further discloses:
The computerized method of claim 5, wherein the one or more loans comprises a mortgage loan, a student loan, or a credit card debt.  (see at least [0050] [0120] [0254] abstract.  Ruff discloses analyzing loans, such as student loans, mortgage, credit card debt, and any other debt.). 

Claim 7
Ruff/Vltavsky disclose the limitations shown above.  Ruff further discloses:
The computerized method of claim 6, wherein the source account comprises a source checking account of the user.  (see at least abstract; [0036] [0032].  Ruff discloses accounts can be traditional bank accounts (savings, etc.).).

Claim 8
Ruff discloses the following limitations:
A computerized method of a multi-intent optimization process that provide an automated and an intelligent movement of money to solve for both saving money and paying down debt comprising: recognizing any available funds in a primary checking account; linking to a source account for funds; (see at least abstract [0120] [0254] [0050] [0022] [0036] [0123] [0124] [0158]-[0227] [0229]-[0254].  Ruff discloses an automated proactive electronic resource allocation processing system that can be configured to proactively and automatically allocate resources to one or more user accounts.  Ruff discloses determining a strategic configuration of user accounts based on information collected about a user, such as debt payments/loans.  The user is able to set up multiple accounts for multiple different reasons.  The user may title each account differently and set up instructions.).
enabling a customer to identify a destination account and a target loan to pay down; executing a batch process that analyzes customer transaction data; identifying an amount of the funds that a consumer is able to set aside with an allocation model; (see at least abstract; [0229]-[0254] [0123] [0124] [0158]-[0227] [0137] [0098] [0050] [0120].  Ruff discloses determining a strategic configuration of user accounts based on information collected about a user.  Ruff discloses  a model called Active Agent actively searches, locates, monitors, and gathers the latest updates to user data and  incorporates that collective original and updated information in active and ongoing analysis and assessment of a users' financial situation and behavior, including allocation of a user's financial resources. The Active Agent model  recommendations and, in some embodiments, directly make changes or allocations to Accounts. Ruff discloses a plurality of desired or necessary transactions, including receiving, holding, reporting current balances, and/or transferring portions of the financial resources to other user accounts or other non-user accounts.). 
 implementing an allocation model that: determines a first portion of the amount that is transferred to a saving account; determines a second portion of the amount versus paying down debt; (see at least abstract; [0229]-[0254] [0123] [0124] [0158]-[0227] [0137] [0098] [0050] [0120].  Ruff discloses determining a strategic configuration of user accounts based on information collected about a user.  Ruff discloses  a model called Active Agent actively searches, locates, monitors, and gathers the latest updates to user data and  incorporates that collective original and updated information in active and ongoing analysis and assessment of a users' financial situation and behavior, including allocation of a user's financial resources. The Active Agent model  recommendations and, in some embodiments, directly make changes or allocations to Accounts. Ruff discloses a plurality of desired or necessary transactions, including receiving, holding, reporting current balances, and/or transferring portions of the financial resources to other user accounts or other non-user accounts.  The model may transfer some funds to a savings account and other funds to pay a debt/loan.). 
delivering a set of electronic instructions to a relevant bank server of the primary checking account to transfer the first portion of the amount to a savings account and the second portion of the amount to a targeted loan principal.  (see at least abstract [0120] [0254] [0050] [0046] [0229]-[0254] [0123] [0124] [0158]-[0227] [0137] [0098] [0050] [0120].  Ruff discloses a plurality of desired or necessary transaction actions may be implemented, including receiving, holding, reporting current balances, and/or transferring portions of the financial resources to other user accounts or other non-user accounts.  The system will analyze to determine that a customer will have sufficient funds in an account to complete typical transactions (i.e., typical bills expenses paid each month), and may transfer excess funds to another account the user holds money in or to pay down a debt/loan of a user.).

Ruff discloses the limitations shown above.  Ruff fails to specifically disclose model steps.  
However, Vltavsky discloses the following limitations:
executing a batch process that analyzes customer transaction data; identifying an amount of the funds that a consumer is able to set aside with an allocation model; implementing an allocation model that: determines a first portion of the amount that is transferred to a saving account; (see at least abstract; [0032] [0033] [0036]-[0041] [0045]-[0049] [0051] [0059] [0062]-[0066] [0021].  Vltavsky discloses receiving financial activity information of a user.  A model batches and analyzes all of the collected information to determine a user’s expenses, activities, loans, debts, and outlook to determine an amount a user may set aside in a savings account and how much a user can pay down a debt.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coluby et al. (US 2021/0125274 A1) discloses a system and method for automatic savings and debt paydown.  Coluby discloses that a user may set either a savings mode or a debt paydown mode.  Monetary funds are transferred over when a transaction occurs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L. LAMB/Examiner, Art Unit 3691